DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 10-15 are pending for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ for identifying” and for controlling” claims 1, 5, 9 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1-15  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Baratam et al. (US Publication No.  20150208327 A1 and Baratam hereinafter).

Regarding Claims 1 and 5, Baratam teaches a method for transmitting access-related information to a terminal by a base station connected to a private network (or a non-public network) and a public network in a wireless communication system, the method comprising: 
generating   (i.e. generate) Para [0108] a system information block (SIB)  (i.e. system information block or SIB)  Para [0063] including first information (i.e. acquisition information)  Para [0131]  related to the public land mobile network (PLMN) ID (identity)  (i.e. identify PLMN ID)  Para [0061]   and Para [0091] of the public network  (i.e. network or some other suitable packet based network)  Para [0052], second information   (i.e. second information)  Para [0020] and Para [0137] for identifying the private network (i.e. private data network)  Para [0052],  and third information  (i.e. third information)  Para [0144] for controlling access of a terminal  (i.e. access terminal)  Para [0048] to the private network  (i.e. private data network)  Para [0052]; and transmitting  (i.e. transmit)  Para [0066]  the system information block to the terminal  (i.e. terminal)  Para [0048].   	Regarding Claims 2, 6, 10 and 13, Baratam  teaches  wherein the third information is configured to prevent a terminal incapable of accessing the private network from accessing the network corresponding to the first information  (i.e. terminate at the other end of the connection)  Para [0074].   	Regarding Claims 3, 7, 11 and 14, Baratam teaches  wherein the third information (i.e. third information)  Para [0144]   corresponds to the PLMN ID, the PLMN ID and network ID (NID), or the PLMN ID and closed access group (CAG) ID  (i.e. PLMN ID)  Para [0061] and Para [0091] and (i.e. PLMN search …. determine a third information)  Para [0144].   	Regarding Claims 4, 8 and 15, Baratam teaches herein the second information includes PLMN ID  ID  (i.e. PLMN ID)  Para [0061] and Para [0091] and (i.e. PLMN search …. determine a third information)  Para [0144] and NID for the private network (i.e. private data network)  Para [0052].

	Regarding Claims  9 and 12, Baratam teaches a terminal configured to receive access-related information from a base station connected to a private network (or non-public network) and a public network in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal (i.e. transceiver)  Para [0044]; and a controller (i.e. controller)  Para [0060]  configured to receive (i.e. receive)  Para [0021]  a system information block (SIB)  (i.e. system information block or SIB)  Para [0063] including first information (i.e. acquisition information)  Para [0131]  related to the public land mobile network (PLMN) ID (identity)  (i.e. identify PLMN ID)  Para [0061]   and Para [0091] of the public network  (i.e. network or some other suitable packet based network)  Para [0052],  second information   (i.e. second information)  Para [0020] and Para [0137] for identifying the private network (i.e. private data network)  Para [0052],   and third information  (i.e. third information)  Para [0144] for controlling access of a terminal  (i.e. access terminal)  Para [0048] to the private network  (i.e. private data network)  Para [0052]; and transmitting  (i.e. transmit)  Para [0066]  the system information block to the terminal  (i.e. terminal)  Para [0048]. 			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Baratam et al. (US Publication No.  2015/0208327 A1), “Optimizing public land mobile network searches” (July 23, 2015).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov